SURROGATE'S COURROF THE STATE ORNAKHORKCUMent 1-7 Filed At¥Mei1 Qube ISA BACHMAN, ESQ.
COUNTY OF NEW YORK

 

IN RE: CONCERNING THE ORLY GENGER 1993 TRUST CREATED BY
TRUST AGREEMENT, DATED DECEMBER 13, 1993 BETWEEN ARIE

GENGER, *
EVRMAT AL Index # 2008-0017/E
GIN AL Court Date February 6, 2018

AFFIDAVIT OF SERVICE

 

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:
ANDRE MEISEL BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES AT 69 JAYSON AVENUE, GREAT NECK, NY 11021

That on January 22, 2018 at 04:02 PM at

C/O KASOWITZ BENSON TORRES LLP
ATTN: ANDREW R. KURLAND

1633 BROADWAY, LOBBY

NEW YORK, NY 10019

deponent served the within MISCELLANEOUS CITATION on ORLY GENGER therein named.

BY LEAVING A TRUE COPY WITH "JOHN SMITH", SECURITY GUARD, BEING AUTHORIZED TO ACCEPT
LEGAL PAPERS STATED.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)

MALE WHITE BALD 50 6'2 200
MILITARY Person spoken to was asked whether ORLY GENGER was in the military service of the State of New York or the United
SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as

aforesaid deponent avers that ORLY GENGER is not in the military service of the State of New York or the United
States as that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

*AS GRANTOR AND LAWRENCE M. SMALL AND SASH A. SPENCER, AS TRUSTEES
PERSON SPOKEN TO REFUSED TO STATE TRUE FIRST AND/OR LAST NAMES

PERSON REFUSED TO ALLOW YOUR DEPONENT ACCESS INTO SAID BUILDING.

Sworn to me on: January 23, 2018 [EL

 

JOSEPH KNIGHT RALPH J MULLEN NETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York ANDRE MEISEL
No. 01KN6178241 No. 01MU6238632 No. 4949206 . .

Qualified In New York County Qualified in New York County Qualified in Bronx County License #: 1372356
Commission Expires November 26, 2019 Commission Expires April 11,2019 Commission Expires April 3, 2019 Invoice #: 686111

UNITED PROCESS SERVICE, INC., 3RD FLOOR, 315 BROADWAY, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
